Cc

3544 (Rev. 02/19)

nei

-01352-KSM Document 1 Filed 03/06/20

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States m September 1974, ts required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

P

BO

Page 1 of 1

6

i352

 

I. (a) PLAINTIFFS
Kirby Eldredge

(b) County of Residence of First Listed Plaintiff
(ENCEPT IN U.S. PLAINTIF

(c} Attormeys (Firm Name, Address, wud Telephone Number}

Drake P. Bearden, Jr., Costello & Mains, LLC
18000 Horizon Way, Ste 800, Mt. Laurel, NJ 08054, 856-727-9700

DEFENDANTS

NOTE:

Aflomeys (if Known)

 

Harrah's Casino and Racetrack

County of Residence of First Listed Defendant
CN US. PLAINTIFF CAZES ONLY}

TN LAND CONDEMNATION CASES, WSE THE LOCATE
THE TRACT OF LAND INVOLVED.

Ch ester PA

  
   
   

 

Il, BASIS OF JURISDIG TION (Pace an 1X" in One Box Onlv}

c]oL U.S. Gavernment
Plainff
2 US. Government

Defendant

43 Federal Question

(ELS, Governnient Not a Party)

i Diversity

Gndicate Citizenship of Parties in Trem Hip

 

TV. NATURE OF SUIT (Place an “x” in One Box Only)

(For Diversion Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” ia One Box for Plaintiff

and One Box for Defendant)

PIF DEF PIF DEF
Citizen of This State 7] O t Incorporated or Principal Place 34 a4
of Business In This State
Citizen of Another State 2 ( 2 Incomorated and Principal Place 375 5
of Business In Another State
Citizen or Subject of a G3 © 3. Foreign Nation o6 46

Foreign Country

Click here for: Nature of Suit Code Descriptions.

 

  

 

 

 

 

 

 

 

     
 

 

 

 

 

{ CONTRACT TORTS LORFEITURE/PENALTY BANKRUPTCY OTRER STATUTES
110 Insurance PERSONAL ENIURY PERSONAL INJURY [37 625 Drug Related Seizure 422 Appeal 28 USC 138 TF 375 False Claims Act
120 Marine 7 380 Airplane 0 364 Personal Injury - of Property 21 USC 881 fF 423 Withdrawal TF 376 Qui Tam (31 USC
3 130 Miller Act 01 385 Airplane Product Product Liability {} 690 Other 28 USC 137 372%a))

140 Negotiable Insiument Liability O 367 Healih Cate? TT 400 State Reapportionment
TF 150 Recovery of Overpayment 4 320 Assault, Libel & Phannaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury GF 820 Copyrights TF 430 Banks and Banking
3 151 Medicare Act {) 330 Federal Employers’ Product Lishility 830 Patent 0 450 Commerce
F 152 Reeovery of Defaulted Liability 1 368 Asbestos Personal TF $35 Patent - Abbreviated F 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application = [4 470 Racketeer Influenced and
(Excludes Veterans} OO 345 Marine Product Liability OG 840 Trademark Cormpt Organizations
0 153 Recavery of Overpayment Liability PERSONAL PROPERTY _LABOR SOCIAL SECURITY J) 480 Consumer Credit
of Veteran’s Benefits 0) 450 Motor Vehicle i} 370 Other Fraud CO 740 Fair Labor Standards O 863 HIA (£39569 1 485 Telephone Consumer
“1 160 Stockholders” Suits © 354 Motor Vehicle  37¢ Troth is Lending Act ) 862 Black Lung (923) Pratectian Act
T 190 Other Contract Product Liability [4 380 Other Personal O 726 Labor/Management OG 863 DIVC-DIWW (403(g)) | 490 Cable/Sat TV
195 Contract Product Liability [0 360 Other Personal Property Damage Relations ©) 864 SSID Title XVI i 850 Securities‘Commodities’
SF 196 Franchise Injury OG 385 Property Damage OF 740 Railway Labor Act 9 865 RSI (405(g)) Exchange
CF 362 Personal Injury - Product Liability (7 751 Family and Medical 1) 890 Other Statutory Actions
Medical Malpractice _ Leave Act 1 891 Agricultural Acts

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS (]@ 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
41 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 7 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff © 895 Freedom of Information
11 220 Foreclosure J 44] Voting D 463 Alien Detainee Income Security Act or Defendant) Act
7) 2306 Rent Lease & Ejectment 1 442 Employment OG 510 Motions to Vacate 1 871 IRS-Third Party 0 896 Asbitration
240 Torts to Land 443 Housing! Sentence 26 USC 7609 3 899 Administrative Procedure
CF 245 Tort Product Liability Accommodations 330 General Act Review or Appeal of
17 290 All Other Real Propeny 71,445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision

Employment Other: 0 462 Naturalization Application 0 956 Constitutionaliry of
&% 445 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Inunigration State Stalutes
Other $50 Civil Rights Actions
& 44% Education O 555 Prison Condition
O 4560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

s GRIGIN (Puce an “X" i One Box Only)

wt

Original
Proceeding

YI. CAUSE OF ACTION

VIT, REQUESTED IN
COMPLAINT:

2 Removed from
State Court

O 3

 

> CHECK IF THIS

Remanded from
Appellate Court

is A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE()

{See fnsirietions):

0) 4 Reinstated or

Reopened

DEMAND 3

O 5 Transterred from
Another District
(spectit)

Cite the U.S, Civil Statute under which you are filing (Do sof cite jurisdictional statutes smtiess diversity:

Americans with Disabilities Act

Brief description of cause: . re _—

disability discrimination, perception of disability discrimination, and retaliation

Transfer

6 Multidistrict
Litigation -

CO) 8 Muiltidisiyict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

GO Yes ONe

DOCKET NUMBER WAR -§ 2020

 

IF ANY —, JUDGE
DATE tC SIGNATURE OF ATTORNEY OF RECORD
02/14/2020 nl _

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE

 

 
 

Case 2:20-cv- 01352- KSM Document 1 Filed 03/06/20 Page 2 of 16

aM 20-CV- B52

| UNITED STATES DISTRICT COURT Og 1 3 5 Q

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

/ DESIGNATION FORM
{fo be ved Ay counsel or pre ae plainuffte indicure the cateyary of tha case, for the mapose of assignment to the appropriate caletidar)

33 Briarwood Lane, Pittsgrove Twp., NJ 08318
777 Harrah's Boulevard, Chester, PA 19013
777 Harrah's Boulevard, Chester, PA 19013

Address of Plainnf?:
Address of Defendant:

Place of Accident, Incident or Transaction:

 

RELATED CASE, IF ANY:

Case Number: CC tdégees _. Date Terminated:

es A

Civil cases are deemed related when Yes is aiswered to any of the following questions:

}. fs this case related to property inchided in an, carliey nuntbered suit pending or within one year Yes [ | nal /]
previously terminated aetion in this court? :

2. Does this ease involve the same issue of fict o¢ prow out of the same transaction as 4 prior suif Yes [| nal /]
periding or within one year previously termisiated action in this court? :
. I

3. ‘Does this case involve the validity or inthingement of a patent already in suit or any earlier Yes [| Nag

trumbered case pending or-within ane year previolndy lerminated aefion of this court? , !

4, 1s this case n sécond of successive habeas curpus, social security appeal, or pro se civil rights Yes [| Nd
|

case filed by the same individual?

FF vertify that, to my knowledge, the within case [7]
this court except us noted above.

lated — pending or within one year previously terminated action in
02/14/2020 < >

it hide iste 308035

diomeynateLaw (Pra Se Plaintiff Anornay LD.’ ff applicable;

 

DATE:

 

 

 

CIVIL: (Place a Vio one category only)

Diversity Jurisdiction Cases;

 
 

 

 

 

A. Federal Question Cases: B.
‘T] 1. Indemnity Contract, Marie Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
[] 2. FELA 2. Airplane Personal Injury :
: H 3, Jones Act-Personal Injury 3. Assault, Defamation
4. Antitrust [] 4. Marine Personal Injury
“1 5, Patent | 65. Motor Vehicle Personal Injury
IE] 6. Labor-Management Relations 5 6. Other Personal Injury (Please specify,
7. Civil Rights J. Products Liability
8, Habeas Corpus H %. Products Liability — Asbestos
9. Seourities Aci(s) Cases 9. All other Diversity Cases
10: Sacial Secirity Review Cases ~ (Please specify): so . se
11. AH other Federal Question Cases
PPhease sprees ec ee eter nents et meena tna
ARBITRATION CERTIFIC ATION
{The effet. ‘of this.cerfificalion is io pentave the case. from eligibility for arhitrasion.)
1, Drake P. Bearden, Jr. _, Sovenel of reverd ar pro se plaintiff, do hereby certify:

 

Pursuant 10 Local Civil Rule 53,2, § 3(c)-(2), that to the best of my knowledge and beljef-the-damnges recoverable in this aril acHon case

exceed the sunt of $150,000.00 exclusive of interest anid posts:
| HAR -§ 2020

308035

Attonigy LD, # ‘if applicable? —

 
 
  
 

  

Relief other than monetary damages is sought,

-p. M2 4/2020

 

NOTE: A. vial de nove will be a trial by jury only if there: haa-been compliance with F.R.CP..38.

 

Chr. 09 (5/2028)
Case 2:20-cv-01352-KSM Document 1 Filed 03/06/20 Page 3 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Kirby Eldredge CIVIL ACTION
. : 20 1352
Harrah's Casino and Racetrack : NO,

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants, (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through § 2255. )

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. € )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( }
(f) Standard Management -~ Cases that do not fall into any one of the other tracks. §Q
| JH | HO C “pine
Date : Attorney-at-law Attorney for
SS JATYIIC SSG721TIV) DE CAROENS Cosricwo maine. CO™%
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

MAR -6 2020
Case 2:20-cv-01352-KSM Document 1. Filed 03/06/20 Page 4 of 16

vs LSM

COSTELLO & MAINS, LLC
By: Drake P. Bearden, Jr., Esquire
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700 ©

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

KIRBY ELDREDGE, : CIVIL ACTION -
Plaintiff, ZY 135
VS. DOCKET NO:

HARRAH'S CASINO AND RACETRACK,

Defendants. : COMPLAINT AND JURY DEMAND

 

Plaintiff, Kirby Eldredge, residing in the State of New Jersey, by way of Complaint
against the Defendants, says:
Preliminary Statement
This matter is opened to the Court pursuant to the Americans with Disabilities Act
(“ADA”) and the Pennsylvania Human Relations Act (“PHRA”) alleging disability
discrimination, perception of disability discrimination, and retaliation.
Jurisdiction and Venue
Jurisdiction of the Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343(3) and the
aforementioned statutory provisions.
Jurisdiction lies over the state law claims based on the principles of supplemental

jurisdiction as codified at 28 U.S.C. § 1367.
Case 2:20-cv-01352-KSM Document1 Filed 03/06/20 Page 5 of 16

The amount in controversy, exclusive of interest, fees and costs exceeds the sum of
$100,000.00.

All claims herein arose within the jurisdiction of the United States District Court for the
Eastern District of Pennsylvania and involve a Defendant who resides within the jurisdictional
limits. Venue has accordingly been invoked pursuant to the dictates of 28 U.S.C. § 1391 (b) and
(c).

Plaintiff exhausted her administrative remedies pursuant to the ADA and PHRA claims in
that she filed a claim with the Equal Employment Opportunity Commission (“EEOC”), which
was filed concurrently with the PHRC.

On January 9, 2020, Plaintiff was issued a Right to Sue Letter from the EEOC.

Identification of Parties

1, Plaintiff Kirby Eldredge was, at all times relevant herein, a resident of the State of
New Jersey, who previously worked for Defendant Harrah's Casino and Racetrack.

2, Defendant Harrah's Casino and Racetrack was, at all times relevant herein, a
corporation registered and operating in the State of Pennsylvania, with offices located at 777

Harrah’s Boulevard, Chester Pennsylvania 19013.

General Allegations

3. Plaintiff began working for Defendant as a table’s game dealer in or around
January 2019.

4, Defendant terminated Plaintiff from her employment on or around August 15,
2019,

5. Plaintiff was injured at work on or about July 27, 2019.

6. In particular, Plaintiff fell at work and injured both her arm and her shoulder.
Case 2:20-cv-01352-KSM Document1 Filed 03/06/20 Page 6 of 16

7. When the pit boss, Omar, saw Plaintiff was bleeding, he told Plaintiff to file an
incident report.

8. Plaintiff wanted to work the following day; however, due to her injury, Plaintiff
was having difficulty performing her job and left to go to the hospital.

9, Plaintiff was diagnosed with a neck sprain and cervical sprain.

10. Plaintiff was held out of work for the next two (2) days as a result of her
disability.

11 Plaintiff provided medical information from her medical provider to the head
table boss, Christina Herrera.

12. Plaintiff was schedule to return to work on August 2, 2019.

13. Onor around August 1, 2019, Plaintiff spoke to the risk and safety management
department employee, Martin Murray, regarding her return to work.

14. Plaintiff provided Murray with paperwork from the hospital regarding her
disability.

15. Plaintiff returned to work as she was scheduled to on August 2, 2019.

16. Onor around August 5, 2019, Plaintiff visited the working doctor as she was
instructed to by Defendant.

17. The working doctor placed Plaintiff on work restrictions beginning August 6,
2019,

18. The restrictions included that Plaintiff was restricted from bending, reaching her
right arm in any activities that involved her moving her hand above her right shoulder.

19. Plaintiff met with Murray the following day regarding the restrictions provided by

the Defendant’s working doctor.
Case 2:20-cv-01352-KSM Document1 Filed 03/06/20 Page 7 of 16

20. Murray stated that as a result of Plaintiffs medical restrictions, Murray was
placing Plaintiff in the income controlled department.

21. On or around August 7, 2019, a scheduler named Christine, left Plaintiff
approximately 200 packets to pull staples out of and scan.

22. Plaintiff performed this tasked despite the fact that it caused Plaintiff to engage in
physical activity that was outside of her restrictions, and caused pain to Plaintiff's injured arm
and shoulder.

23. Plaintiff saw her doctor the following day.

24, Plaintiffs doctor ordered that Plaintiff not perform tasks where she would have to
specifically pull out staples.

25. Plaintiff provided this information to Murray, and Plaintiff was no longer required
to remove staples from large packets,

26. On or around August 8, 2019, Plaintiff spoke to Murray regarding her schedule.

27. At the time, Plaintiff's scheduled days off were Monday and Sunday.

28. However, Plaintiff suggested that perhaps she should move her days off to
Monday and Tuesday since Sunday was one of the busiest days for Defendant.

29. Murray agreed that Plaintiff's days off would be moved from Sunday and
Monday to Monday and Tuesday.

30. As aresult of this change in schedule, Plaintiff worked Sunday, August 11, 2019.

31. Plaintiff was off Tuesday, August 13, 2019, as a result of the change in her
schedule.

32. On that date, Plaintiff called Murray and stated that if she could not obtain

childcare for Wednesday, August 14, 2019, she would not be able to work that day.
Case 2:20-cv-01352-KSM Document1 Filed 03/06/20 Page 8 of 16

33. Plaintiff could not obtain childcare for that day, and as such, called out on August
14, 2019.

34. Plaintiff came to work the following day, August 15, 2019.

35. On that date, Christine approached Plaintiff and brought her to the office with two
(2) members of upper management, Robert Barger and Lynn Tribuo.

36. Christine told Plaintiff that she was terminated for points as a result of Plaintiff

calling out.

37. At the time of her termination, Plaintiff was performing her job up to
expectations.
38. Plaintiff had in fact not exceeded the amount of points she was permitted, because

Plaintiff's scheduled had changed as a result of her medical condition, and her conversation with
Murray.

39, Plaintiff was “disabled” within the meaning of the ADA and PHRA.

40. In addition or in the alternative, Plaintiff was perceived a “disabled” by
Defendant.

41. At the time Defendant terminated Plaintiff from her employment, Plaintiff was
capable of performing all of the essential functions of his job with or without a reasonable
accommodation.

42, A determinative or motivating factor in Defendant’s decision to terminate
Plaintiff was Plaintiff's disability.

43. In addition or in the alternative, a determinative and/or motivating factor in
Defendant’s decision to terminate Plaintiff was Defendant’s perception that Plaintiff was

disabled.
Case 2:20-cv-01352-KSM Document1 Filed 03/06/20 Page 9 of 16

44. Plaintiff was further a member of a protected class as an individual who advanced
her rights pursuant to the ADA and PHRA in making a request for an accommodation due to her
disability.

45. Plaintiff was subjected to adverse employment actions including, but not limited
to, being terminated as a result of making a request for an accommodation.

46. Plaintiff's membership in one or more of the protected groups set forth above was
a determinative and/or motivating factor in the adverse employment actions taken against her.

47, Because the discrimination and retaliation was knowing, intentional and
purposeful, punitive damages are warranted because the conduct was undertaken by members of
upper management.

48. To the extent that there is any “mixed motive,” Plaintiff need only show that a
determinative and/or motivating factor in the conduct directed towards her was because of her
membership in one or more of the protected groups set forth above.

49. As a result of the unlawful conduct outlined above, Plaintiff has been forced to
suffer both economic and non-economic harm.

COUNT I
Disability Discrimination Under the ADA

50. Plaintiff hereby repeats and realleges paragraphs 1 through 49, as though fully set
forth herein.

51. The conduct set forth above constitutes disability discrimination and is the
responsibility of Defendant both in compensatory and punitive damages for the reasons set forth

above.
Case 2:20-cv-01352-KSM Document 1 Filed 03/06/20 Page 10 of 16

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages including emotional distress and personal
hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or
promotion, and any other relief the Court deems equitable and just.

COUNT HL

Discrimination Based on Perception of Disability Under the ADA

52. Plaintiff hereby repeats and realleges paragraphs 1 through 51, as though fully set
forth herein.

53. Plaintiff was subjected to discrimination based on Defendants perception that she
was disabled that had an adverse effect on her employment.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, including emotional distress and
personal hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’
fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or
promotion, and any other relief the Court deems equitable and just.

COUNT Il
Retaliation Under the ADA

54. Plaintiff hereby repeats and realleges paragraphs 1 through 53 as though fully set
forth herein.

55. Plaintiff engaged in protected activity under the ADA in that she made a request

for a reasonable accommodation due to her disability.
Case 2:20-cv-01352-KSM Document 1 Filed 03/06/20 Page 11 of 16

56.  Asaresult of Plaintiff engaging in protected activity, she was subjected to
adverse employment actions, including, but not limited to, being terminated from her
employment

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, including emotional distress and
personal hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’
fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or
promotion, and any other relief the Court deems equitable and just.

COUNT IV
Disability Discrimination Under the PHRA

57. Plaintiff hereby repeats and realleges paragraphs 1 through 56, as though fully set
forth herein.

58, The conduct set forth above constitutes disability discrimination and is the
responsibility of Defendant both in compensatory and punitive damages for the reasons set forth
above.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, including emotional distress and
personal hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’
fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

promotion, and any other relief the Court deems equitable and just.
Case 2:20-cv-01352-KSM Document 1 Filed 03/06/20 Page 12 of 16

COUNT V

Discrimination Based on Perception of Disability Under the PHRA

59, Plaintiff hereby repeats and realleges paragraphs 1 through 58, as though fully set
forth herein.

60. Plaintiff was subjected to discrimination based on Defendant’s perception that she
was disabled that had an adverse effect on her employment.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, including emotional distress and
personal hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’
fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or
promotion, and any other relief the Court deems equitable and just.

COUNT VI
Retaliation Under the PHRA

61. Plaintiff hereby repeats and realleges paragraphs 1 through 60, as though fully set
forth herein.

62. Plaintiff engaged in protected activity under the PHRA in that she made a request
for a reasonable accommodation due to her disability.

63.  Asaresult in Plaintiff engaging in protected activity, she was subjected to adverse
employment actions, including, but not limited to, being terminated from her employment.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, including emotional distress and

personal hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attomeys’
Case 2:20-cv-01352-KSM Document 1 Filed 03/06/20 Page 13 of 16

fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or
promotion, and any other relief the Court deems equitable and just.

COUNT VII
Request for Equitable Relief

64, Plaintiff hereby repeats and realleges paragraphs 1 through 63, as though fully set

forth herein.
65. Plaintiff requests the following equitable remedies and relief in this matter. '

66. Plaintiff requests a declaration by this Court that the practices contested herein

violate federal law or Pennsylvania law as set forth herein.

67. Plaintiff requests that this Court order the defendants to cease and desist all
conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

and as to all other individuals similarly situated.

68. To the extent that plaintiff was separated from employment and to the extent that
the separation is contested herein, plaintiff requests equitable reinstatement, with equitable back

pay and front pay.

69, Plaintiff requests, that in the event that equitable reinstatement and/or equitable
back pay and equitable front pay is ordered to the plaintiff, that all lost wages, benefits, fringe

benefits and other remuneration is also equitably restored to the plaintiff.

70. Plaintiff requests that the Court equitably order the defendants to pay costs and

attorneys’ fees along with statutory and required enhancements to said attorneys’ fees.

10
Case 2:20-cv-01352-KSM Document 1 Filed 03/06/20 Page 14 of 16

71. Plaintiff requests that the Court order the defendants to alter their files so as to

expunge any reference to which the Court finds violates the statutes implicated herein,

72, Plaintiff requests that the Court do such other equity as is reasonable, appropriate

and just.

WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and
in the alternative, together with compensatory damages, punitive damages, interest, cost of suit,
attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front pay, equitable
reinstatement, and any other relief the Court deems equitable and just.

Lf oe

Drake P, Bearden, Jr.
Dated: February 14, 2020

11
Case 2:20-cv-01352-KSM Document 1 Filed 03/06/20 Page 15 of 16

DEMAND FOR A TRIAL BY JURY
1, Plaintiff, by and through his above-signed counsel, hereby demands, pursuant to
Rule 38(b) of the Federal Rules of Civil Procedure, a trial by jury on all counts in the above-

captioned action.

COSTELLO & MAINS, LLC

fi

 

Drake P. Bearden, Jr.

DESIGNATION OF TRIAL COUNSEL
Drake P. Bearden, Esquire, of the law firm of Costello & Mains, LLC, is hereby-
designated trial counsel,

COSTELLO & MAINS, LLC

Drake P. Bearden, Jr.

12
Case 2:20-cv-01352-KSM Document 1 Filed 03/06/20 Page 16 of 16

DEMAND TO PRESERVE EVIDENCE

1. All defendants are hereby directed and demanded to preserve all physical and
electronic information pertaining in any way to plaintiff's employment, to plaintiff's cause of
action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,
but not limited to, electronic data storage, closed circuit TV footages, digital images, computer
images, cache memory, searchable data, emails, spread sheets, employment files, memos, text
messages and any and ail online social or work related websites, entries on social networking
sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information
and/or data and/or things and/or documents which may be relevant to any claim or defense in this
litigation.

2. Failure to do so will result in separate claims for spoliation of evidence and/or for
appropriate adverse inferences.

COSTELLO & MAINS, LLC

f WS

Drake P. Bearden, Jr,

By:

 

13

 
